Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1,10,12,16, and 22 and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of:
for claim 1 ” writing index data of the respective receive queues to a common notification address; based at least on the writing of the index data, evaluating a notification 10acknowledgement region to determine that entries corresponding to the index data are not flagged; and based at least on the determination that the entries are not flagged: flagging the entries; and writing the index data to a notification ring buffer”.
For claim 10” based at least on the writing of the index data, cause evaluation of a notification acknowledgement region to determine whether an entry corresponding to the index data is not flagged; and -3-Application No.17/361,066 Filed:October 1, 2020 based at least on the determination that the entry is not flagged: flag the entry; and write the index data to a notification ring buffer; or based at least on the determination that the entry is flagged, enter a wait state for at least 5a period of time”.
, the queue index data associated with one or more of the plurality of nodes which have transmitted message data to the computerized node; and based at least on the presence, during said check, of one or more queue index data values present within the ring buffer: 25read out the one or more queue index data values; and process a respective receive queue associated with each of the one or more queue index data values”.
For claim 16 “ setting a flag associated with the one message queue in the array of queue flags, and (ii) writing the at least one identifier to a notification address; scanning the array of queue flags to determine which of the message queues have data; and 20based at least on the scanning, reading data from only the message queues having data”.
For claim 21 “ configuring an array of queue flags, each of the flags corresponding to one or more of the at least one message queues, the flags each configured to indicate the presence of message data; and based at least on scanning of the array of queue flags to determine which of the message queues have data, reading, via the message receiving node, message data from only the message 25queues having message data “.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184